 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   NO. CR19-202RSM
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER GRANTING UNOPPOSED
                v.                                )   MOTION TO CONTINUE TRIAL AND
10                                                )   PRETRIAL MOTIONS DEADLINE
     STEVEN MICHAEL BURKE,                        )
11                                                )
                     Defendant.                   )
12                                                )
13          THIS MATTER having come before the Court on defendant’s unopposed
14   motion for a continuance of the trial and the pretrial motions due date, and the Court
15   having considered the facts set forth in the motion, the speedy trial waiver executed by
16   defendant, and the records and files herein, the Court finds as follows:

17          The Court finds that the ends of justice will be served by ordering a continuance
     in this case, that a continuance is necessary to ensure adequate time for effective case
18
     preparation, and that these factors outweigh the best interests of the public and
19
     defendant in a speedy trial.
20
            1. A failure to grant the continuance would deny defense counsel the reasonable
21
     time necessary for effective preparation, taking into account the exercise of due
22
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
23   to grant a continuance in the proceeding would be likely to result in a miscarriage of
24   justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
25          2. The ends of justice will be served by ordering a continuance in this case, as a
26   continuance is necessary to ensure adequate time for the defense to effectively prepare

       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (Steven Michael Burke; CR19-202RSM) - 1                                   (206) 553-1100
     for trial. All of these factors outweigh the best interests of the public and defendant in
 1
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 2
            IT IS THEREFORE ORDERED that the trial date shall be continued from
 3
     June 8, 2020, to October 19, 2020, and pretrial motions are to be filed no later than
 4
     September 24, 2020.
 5
            IT IS FURTHER ORDERED that the resulting period of delay from the date of
 6   this order to the new trial date is hereby excluded for speedy trial purposes under 18
 7   U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
 8          IT IS SO ORDERED.
 9
            Dated this 14th day of April, 2020.
10
11
12
13
14
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22   Presented by,

23   s/ Sara Brin
     Assistant Federal Public Defender
24   Attorney for Steven Michael Burke
25
26

       ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                       Seattle, Washington 98101
       (Steven Michael Burke; CR19-202RSM) - 2                                    (206) 553-1100
